Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 15, 2008 PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED (Exact name of registrant as specified in its charter) New Jersey 001-09120 22-2625848 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of incorporation) Identification No.) 80 Park Plaza, P.O. Box 1171 Newark, New Jersey 07101-1171 (Address of principal executive offices) (Zip Code) 973-430-7000 (Registrant's telephone number, including area code) http://www.pseg.com PSEG POWER LLC (Exact name of registrant as specified in its charter) Delaware 000-49614 22-3663480 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of incorporation) Identification No.) 80 Park Plaza, T-25 Newark, New Jersey 07102-4194 (Address of principal executive offices) (Zip Code) 973-430-7000 (Registrant's telephone number, including area code) http://www.pseg.com PUBLIC SERVICE ELECTRIC AND GAS COMPANY (Exact name of registrant as specified in its charter) New Jersey 001-00973 22-1212800 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of incorporation) Identification No.) 80 Park Plaza, P.O. Box 570 Newark, New Jersey 07101-0570 (Address of principal executive offices) (Zip Code) 973-430-7000 (Registrant's telephone number, including area code) http://www.pseg.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) The information contained in Item 7.01 Regulation FD Disclosure in this combined Form 8-K is separately furnished, as noted, by Public Service Enterprise Group Incorporated (PSEG), PSEG Power LLC (Power) and Public Service Electric and Gas Company (PSE&G). Information contained herein relating to any individual company is provided by such company on its own behalf and in connection with its respective Form 8-K. Power and PSE&G each makes representations only as to itself and makes no other representations whatsoever as to any other company. Item 7.01 Regulation FD Disclosure On April 15, 2008, PSEG conducted its 2008 Annual Meeting of Stockholders in Newark, New Jersey. A copy of the press release, remarks from the 2008 Annual Meeting and discussion materials are furnished as exhibits to this Form 8-K. Item 9.01 Financial Statements and Exhibits Exhibit 99 Annual Meeting press release dated April 15, 2008. Exhibit 99.1 Ralph Izzo remarks from the 2008 Annual Meeting of Stockholders. Exhibit 99.2 Discussion Materials from the 2008 Annual Meeting of Stockholders. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The signature of the undersigned company shall be deemed to relate only to matters having reference to such company and any subsidiaries thereof. PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED (Registrant) By: /s/ Derek M. DiRisio Derek M. DiRisio Vice President and Controller (Principal Accounting Officer) Date: April 15, 2008 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The signature of the undersigned company shall be deemed to relate only to matters having reference to such company and any subsidiaries thereof. PSEG POWER LLC (Registrant) By: /s/ Derek M. DiRisio Derek M. DiRisio Vice President and Controller (Principal Accounting Officer) Date: April 15, 2008 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The signature of the undersigned company shall be deemed to relate only to matters having reference to such company and any subsidiaries thereof. PUBLIC SERVICE ELECTRIC AND GAS COMPANY (Registrant) By: /s/ Derek M. DiRisio Derek M. DiRisio Vice President and Controller (Principal Accounting Officer) Date: April 15, 2008 5
